Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00759-CR

                                      Anthony RODRIGUEZ,
                                            Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR4054
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 9, 2019

DISMISSED

           Pursuant to a plea-bargain agreement, appellant pleaded guilty to indecency with a child

by contact and prohibited sexual conduct (incest). The trial court assessed a punishment of two

terms of imprisonment for twenty years and ten years, respectively, with the sentences to run

concurrently. On September 24, 2018, the trial court signed a certification of defendant’s right to

appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX.

R. APP. P. 25.2(a)(2). After appellant filed a notice of appeal, the trial court clerk sent copies of
                                                                                                          04-18-00759-CR


the certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record, which

includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

            “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the trial court does not exceed the punishment recommended by the

prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written

motion filed and ruled upon before trial; nor does it indicate that the trial court gave its permission

to appeal. See id. The trial court’s certification, therefore, appears to accurately reflect that this is

a plea-bargain case and that appellant does not have a right to appeal. We must dismiss an appeal

“if a certification that shows the defendant has the right of appeal has not been made part of the

record.” Id. 25.2(d).

            We, therefore, warned appellant that this appeal would be dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing that he

had the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended trial

court certification has been filed. Furthermore, appellant’s court-appointed appellate counsel has

filed a response acknowledging that this appeal must be dismissed. 1

            Accordingly, this appeal is dismissed pursuant to Rule 25.2(d).

                                                               PER CURIAM

Do not publish




1
    The clerk’s record shows that counsel first tried to obtain the trial court’s permission to appeal but was unsuccessful.

                                                             -2-